     Case 1:19-cv-00652-NONE-SKO Document 21 Filed 08/19/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       THEODORE MORT,                                           No. 1:19-cv-00652-NONE-SKO
12                            Plaintiff,
                                                                  ORDER GRANTING THE PARTIES’
13               v.                                               STIPULATED REQUEST
14       MEGAN J. BRENNAN, Postmaster                             ORDER MODIFYING SCHEDULING
         General United States Postal Service,                    ORDER
15
                              Defendant.                          (Doc. 20)
16

17

18
                On May 13, 2019, Plaintiff filed this case against Defendant, (Doc. 1), and on October 25,
19
     2019, the Court issued a scheduling order, (Doc. 15). The parties now seek to continue all deadlines
20
     by approximately 90 days. (Doc. 20.) The parties state that modification of the scheduling order
21
     is necessary due to the coronavirus (COVID-19) pandemic and related state and local restrictions
22

23   and personal matters that have impeded the progress of the case. (See id at 3–6.) The Court finds

24   that the parties have shown good cause to extend the deadlines and will grant the stipulation.
25              For good cause shown, the Court GRANTS the parties’ request and will modify the
26
     scheduling order and enlarge the deadlines as set forth below.1
27

28   1
         The Court has adjusted certain dates to conform to the Court’s scheduling requirements.
     Case 1:19-cv-00652-NONE-SKO Document 21 Filed 08/19/20 Page 2 of 2

 1
        Event                                  Prior Date                   Continued Date
 2      Non-Expert Discovery Completion September 4, 2020                   December 4, 2020
 3      Expert Disclosures                     October 2, 2020              January 15, 2021
 4      Rebuttal Expert Disclosures            November 20, 2020            February 26, 2021
 5      Expert Discovery Completion            January 27, 2021             April 23, 2021

 6      Non-Dispositive Motion Filing          February 10, 2021            May 21, 2021

 7      Non-Dispositive Motion Hearing         March 10, 2021               June 23, 2021

 8      Dispositive Motion Filing              February 10, 2021            May 21, 2021

 9      Dispositive Motion Hearing             March 24, 2021               July 12, 2021

10      Pretrial Conference                    May 20, 2021                 September 23, 2021
        Trial                                  July 13, 2021                November 16, 2021
11

12            Finally, on July 6, 2020, Defendant filed a status report in lieu of proposed settlement

13   conference dates. (Doc. 17.) Defendant states that Plaintiff’s counsel was unavailable to discuss

14   settlement conference dates due to a “COVID-19 quarantine,” but that he would be available by

15   July 13, 2020. (Id.) Defendant states he planned to initiate discussions at that time, and “thereafter

16   updat[e] the court on the parties’ settlement-conference discussions.” (Id.) Because the non-expert

17   discovery deadline will be extended to December 4, 2020, the parties shall have until October 4,

18   2020, to provide updated settlement conference dates.

19
     IT IS SO ORDERED.
20
21   Dated:     August 19, 2020                                    /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                        2
